DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21–35 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2010/0166245 (published 01 July 2010) (“Takigawa”) and US Patent 4,533,890 (patented 06 August 1985) (“Patel”).
Claim 21 is drawn to “a communication device configured for use in a user’s ear canal. The following table illustrates the correspondence between the claimed device and the Takigawa reference.
Claim 21
The Takigawa Reference
“21. (New) A communication device configured for use in a user's ear canal comprising:
Takigawa describes a sound generating apparatus 200 that includes a CD player 201 and an earphone device 100, that together correspond to the claimed communication device. Takigawa at ¶ 50, FIG.1.
“a sealing mechanism configured to acoustically seal a section of the ear canal upstream of the communication device, said sealed section being located between the sealing mechanism and the user's ear drum;
Earphone device 100 corresponds to the claimed sealing mechanism. Earphone device 100 includes an ear pad 30 made of silicone rubber that flares to a diameter exceeding that of the auditory meatus. Id. at ¶ 54, FIG.3. This seals the portion of the canal/meatus that is upstream of sound generated by signal-to-sound converter/speaker 10 and that is between the ear drum and pad 30. Id.
“a sound conduit in acoustic communication with a sound source and configured to provide for transmission of sound waves from the sound source through the sound conduit and into the sealed section of the ear canal,
“wherein the sound conduit includes:
“a first opening configured to provide for entry of sound waves from the sound source into the sound conduit; 
“a second opening configured to provide for output of sound waves from the sound conduit into the ear canal;
“a conduit housing at least partially provided between the first opening and the second opening; and
Earphone device 100 further includes a sound tube 20, or sound conduit housing. Id. at ¶ 50–53. Sound tube 20 is open at both of its longitudinal ends. Id. One end receives sounds from speaker 10 at an entry hole and allows the sounds to pass along propagation hole 21 to the other end 32 which opens to and is positioned in the user’s auditory meatus. Id. at ¶ 55.
“a vent opening in the conduit housing, the vent opening configured to provide for venting of sound waves through the vent opening,
Sound tube 20 includes a vent opening 23 along the wall of the tube. Id. at ¶ 61, 63, FIGs.3, 6, 7.
“an acoustic valve having a valve member moveably coupled with the conduit housing, which moveable coupling is configured to provide a relative motion of the valve member and the conduit housing, the relative motion including a translational motion of the valve member with respect to the conduit housing or a rotational motion of the valve member with respect to the conduit housing, such that by said relative motion the acoustic valve is configured to provide for opening or closing the vent opening;
Takigawa’s earphone device 100 also includes a valve in the form of switching mechanism 40. Id. at ¶¶ 60–66. In alternative embodiments mechanism 40 slides or rotates along sound tube 20. Id. at FIGs.4–7. Sliding or rotating mechanism 40 causes it to open/close vent 23 by positioning a portion of a short tube 40a in a way that either uncovers or covers vent 23. Id. at ¶¶ 67–71, 73–81, FIGs.3–7.
“the communication device further comprising an electrical actuator configured to activate said relative motion,
“wherein the actuator is configured to provide a magnetic field, by which magnetic field a driving force for said relative motion is provided, 
“wherein the actuator includes a first driving part fixedly coupled to the conduit housing and a second driving part fixedly coupled to the valve member, wherein the first driving part and the second driving part are configured to interact via said magnetic field,
“wherein said first driving part or said second driving part includes two of said magnetic members spaced from one another at a spacing distance and configured to provide for said magnetic interaction with the other of said first driving part and second driving part within the spacing distance, wherein the magnetic member of the other of said first driving part and second driving part is provided within the spacing distance,
“wherein each of the two of the magnetic members includes a magnet or magnetisable material, 
“wherein at least one of the two of the magnetic members includes a conductor configured to be supplied with a current, such that the conductor is configured to generate at least part of said magnetic field an electrical conductor, and
“wherein the other of the first and second driving part comprises a magnet.”
Takigawa primarily describes a manually-driven switching mechanism 40. See id. Takigawa additionally suggests driving switching mechanism with an actuator, such as an electric motor or a solenoid-operated linear actuator. Id. at ¶ 152. The reference omits a detailed description of how the actuator would be constructed and how it would operate. Accordingly, Takigawa does not anticipate all the actuator details recited in this claim.

Table 1
The foregoing table shows that Takigawa’s sound generating apparatus 200 corresponds closely to the claimed communication device. The two devices differ because Takigawa does not describe all the details of the claimed actuator. This is not a patentable distinction.
As explained in the table above, Takigawa’s sound generating apparatus 200 relies on a switching mechanism 40 to selectively open/close a vent 23a. Takigawa at ¶¶ 67–71, 73–81, FIGs.3–7. Takigawa describes several embodiments for opening/closing vent 23a, all of which are manually drive—i.e., a user must exert force on a knob to physically translate/rotate a short tube 40a in order to cover/uncover vent 23a. Id. Takigawa recognizes that a solenoid-driven linear actuator would be a suitable alternative, but does not describe any implementation details. Id. at ¶ 152.
Id. at col. l. 29 to col. 2 l. 7. Patel’s actuator includes the same elements as the claimed actuator as demonstrated in the table below.
Claim 1
The Patel Reference
“wherein the actuator is configured to provide a magnetic field, by which magnetic field a driving force for said relative motion is provided,
Patel’s actuator 10 generates a magnetic field to provide driving force to move a valve 38. Patel at cols.3, 4, FIG.3.
“wherein the actuator includes a first driving part fixedly coupled to the conduit housing and a second driving part fixedly coupled to the valve member, wherein the first driving part and the second driving part are configured to interact via said magnetic field,
Patel’s actuator 10 includes stator components 12, 14 fixed to a housing 16. Id. at col. 2 ll. 29–52, FIG.1. A moving armature 18 is coupled to valve 38. Id. The stators 12, 14 interact with armature 18 through mutual magnetic interaction since the stators generate a fluctuating magnetic field that interacts with the permanent field provided by the magnetic elements 42, 44, 46 affixed to the stator. Id. at col. 2 l. 66 to col. 3 l. 19, col. 3 ll. 59–66, FIG.3.
“wherein said first driving part or said second driving part includes two of said [sic, no antecedent] magnetic members spaced from one another at a spacing distance and configured to provide for said magnetic interaction with the other of said first driving part and second driving part within the spacing distance, wherein the magnetic member of the other of said first driving part and second driving part is provided within the spacing distance,

“wherein at least one of the two of the magnetic members includes a conductor configured to be supplied with a current, such that the conductor is configured to generate at least part of said magnetic field an electrical conductor, and
“wherein the other of the first and second driving part comprises a magnet.”
Id. at col. 2 ll. 29–65, FIG.1. The coils and magnets interact due to their overlapping magnetic fields when the coils are energized. Id. at col. 2 l. 66 to col. 3 l. 19, col. 3 ll. 59–66, FIG.3.

Table 2
From the above teachings, one of ordinary skill in the art at the time of the invention would have reasonably recognized that Takigawa’s sound generating apparatus, particularly its switching mechanism 40 would be improved by adding a solenoid-operated linear actuator. One of ordinary skill in the art would have also recognized, particularly from Patel’s teachings, that a suitable solenoid may be implemented with a bistable solenoid actuator that includes the same components as the claimed actuator. One of ordinary skill in the art would have also recognized that the actuator should affix its stators to tube 20 and should affix its armature to short tube 40a to allow the relative motion of the armature to generate Takigawa short tube sliding motion. Accordingly, it would have been obvious to implement Takigawa’s switching mechanism 40 with a bistable solenoid actuator corresponding to the claimed actuator. For the foregoing reasons, the 
Claim 22 depends on claim 21 and further requires the following:
“wherein the actuator is configured to move the valve member.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Takigawa’s switching mechanism 40 to include a solenoid-driven linear actuator that would move the switching mechanism’s short tube 40a to cover/uncover vent opening 23a in sound tube 20. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 23 depends on claim 21 and further requires the following:
“wherein the conduit housing includes a coupling surface at which said moveable coupling is provided such that said relative motion is directed along said coupling surface.”
Similarly, Takigawa’s sound tube 20 includes an outer surface, and short tube 40a is provided along the outer surface so that it may slide along sound tube 20 and selectively cover/uncover vent opening 23a. Takigawa at ¶¶ 56, 57, FIGs.3, 6. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 24 depends on claim 23 and further requires the following:
“wherein the coupling surface is provided at a surface of a side wall of the conduit, wherein the valve member is at least partially disposed at the coupling surface.”
The outer surface of sound tube 20 is one surface of the tube’s side wall. Takigawa at ¶¶ 56, 57, FIGs.3, 6. Short tube 40a, corresponding to the claimed valve member, is disposed Id. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 25 depends on claim 21 and further requires the following:
“wherein the magnetic member of the first driving part or the second driving part includes a magnetic pole having a pole surface configured such that flux lines of said magnetic field can emanate on the pole surface, wherein the magnetic member of the other of said first driving part and second driving part is provided in a space permeated by said flux lines of said magnetic field.”
Similarly, Patel describes and suggests implementing an armature 18 with magnets 42, 44 that exhibit poles whose surface’s emanate magnetic flux. Patel at col. 2 ll. 29–52, FIG.1. Those flux lines interact with the coils 68, 70 in the stator. Id. at col. 2 l. 66 to col. 3 l. 19, col. 3 ll. 59–66, FIG.3. The flux generated by the coils 68, 70 conversely interacts with magnets 42, 44. Id. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 26 depends on claim 25 and further requires the following:
“wherein the pole surface includes a curvature around a central axis of the sound conduit.”
Patel’s actuator is not described in the context of Takigawa’s sound generating apparatus 200. However, Patel describes actuator 10 as annular. Patel at Abs., col. 2 ll. 53–65, FIG.1. Accordingly, one of ordinary skill in the art would have found it obvious to implement Patel’s actuator 10 to fit around a central axis of Takigawa’s sound tube 20. For example, one of ordinary skill would have simply bored out the actuator to allow for sound propagation, formed armature 18 in an annular manner and provided it on the actuator’s outer periphery to anchor See Takigawa at ¶ 62, FIG.3 (depicting a spring-loaded embodiment where a driving force is provided by an annular spring located around the outer periphery of sound tube 20). For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 27 depends on claim 25 and further requires the following:
“wherein the pole surface points in a direction at which the second opening of the sound conduit is provided.”
Claim 28 depends on claim 21 and further requires the following:
“wherein the magnetic members are arranged such that said spacing distance extends in parallel to a side wall of the conduit housing.”
Takigawa’s switching mechanism moves in parallel along sound tube 20. Takigawa at ¶¶ 73–81, FIGs.6, 7. Accordingly, one of ordinary skill in the art would have oriented the magnetic poles to point towards the sound opening 32 of sound tube 20 and would have arranged the spacing distance to extend in parallel to the sound tube’s side wall. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 29 depends on claim 21 and further requires the following:
“wherein the magnetic members spaced from one another at the spacing distance are configured such that a retention force is provided by said magnetic field at each end of the spacing distance, by which retention force the magnetic member provided within the spacing distance can be retained in a stable position at a respective end position of said relative motion of the valve member and the conduit housing.”
l.  66 to col. 3 l. 19, FIGs.1, 2. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 30 depends on claim 21 and further requires the following:
“wherein the magnetic member includes a magnetizable element that is provided within a range of the conductor, the range being selected such that the magnetizable element is configured to be magnetized by the magnetic field provided by the conductor.”
Patel arranges the actuator’s elements so that the magnetic field generated by coils 68, 70 interacts with magnets 44, 46 affixed to armature 18. Patel at col. 2 l. 66 to col. 3 l. 19, col. 3 ll. 59–66, FIG.3.For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 31 depends on claim 30 and further requires the following:
“wherein the magnetic member is configured such that a retention force is provided by said magnetic field, by which retention force the first driving part and the second driving part can be retained in a stable position at a respective end position of said relative motion of the valve member and the conduit housing, wherein said retention force is at least partially provided from the magnetizable element.”
Similarly, Patel’s actuator 10 is bistable at both ends of the armature’s movement. Patel at Abs., col. 2 ll. 29–32, col. 2 l.  66 to col. 3 l. 19, FIGs.1, 2. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 32 depends on claim 30 and further requires the following:
“wherein each of the magnetic members spaced from one another at the spacing distance includes a conductor configured to be supplied with a current and a magnetizable element within the range of the respective conductor, wherein said retention force is at least partially provided at each end of the spacing distance 
Similarly, Patel provides bistable retention with coils 68, 70 and cores 12, 14. Patel at Abs., col. 2 ll. 29–32, col. 2 l.  66 to col. 3 l. 19, FIGs.1, 2. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 33 depends on claim 21 and further requires the following:
“wherein the magnetic member of the first driving part or the second driving part is provided at a larger axial distance from the second opening than an axial distance of the vent opening from the second opening, the axial distance defined as a distance in the direction of a central axis of the sound conduit.”
Takigawa’s switching mechanism includes a knob 42 behind vent 23a—i.e., further from opening 32—so that tube 40a may be moved in parallel along sound tube 20. Takigawa at ¶¶ 73–81, FIGs.6, 7. Accordingly, one of ordinary skill in the art would have oriented the magnetic members 12, 14 behind vent opening 23a so that a driving force would provided in an analogous manner to the disclosed manual operation. See also Takigawa at ¶ 62, FIG.3 (depicting a spring-loaded embodiment where a driving force is provided by an annular spring located further from opening 32 than vent opening 23a). For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 34 depends on claim 21 and further requires the following:

Takigawa similarly suggests locating Patel’s actuator components between an inner and outer side wall. For example, Takigawa includes a pocket 43b for a driving spring 40b between sound tube 20 and short tube 40a. Takigawa at FIG.3. That implementation detail would have reasonably suggested locating Patel’s actuator in a similar type of pocket. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.
Claim 35 depends on claim 21 and further requires the following:
“wherein the conduit housing includes a side wall, the side wall at least partially delimiting a sound conduit chamber in a direction of a central axis of the sound conduit, the sound conduit chamber configured to provide for travelling of sound waves from the first opening to the second opening along said central axis, wherein the vent opening is formed in the side wall of the conduit housing and leads to the sound conduit chamber.”
Takigawa’s sound tube 20 is depicted with a side wall defining a sound propagation hole 21 along a central axis. Takigawa at ¶¶ 73–81, FIGs.6, 7. The sound tube’s side wall also includes vent opening 23a, which leads into sound propagation hole 21. Id. For the foregoing reasons, the combination of the Takigawa and the Patel references makes obvious all limitations of the claim.

Claims 21–35 are rejected under 35 U.S.C. § 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

2/12/2021